Title: To James Madison from Rufus King, 23 June 1802
From: King, Rufus
To: Madison, James


Dr. Sir
London June 23 1802
I yesterday recd. by the foreign mail the enclosed letter from Leghorn. As I have no information relative to the extraordinary project of the Consul at Tunis, except what is contained in this Despatch, I can form no very precise notion of the Propriety of the means by wh. Peace is expected to be restored with Tripoli.
Whether the president has in any shape authorised the measures wh. are in view is more than I know; if not, it is to be hoped that some discreet man is the Commander of our naval force in the Mediterranean, as whatever shall be done or attempted will be ascribed to our Govt. Faithfully yr ob. Set
Rufus King
By the Enclosed letter from Leghorn you will perceive that this Despatch was sent open to Degen Purviance & Co. who also put it in that state to me.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10). Docketed by Brent as received 13 Sept.



   
   Enclosure not found, but it was possibly William Eaton to JM, 18 Mar. 1802, which provided details of the former’s plan to use the brother of the pasha of Tripoli to launch a coup d’etat in that regency. The possibility is enhanced by the fact that Eaton wrote King on the same day and enclosed the letter in his dispatch to JM. Copies of both letters were enclosed in Eaton to JM, 4 Apr. 1802.



   
   The commercial firm of Degen, Purviance, & Co. was agent of the U.S. Navy in Leghorn, Italy (Robert Smith to James Barron, 31 Aug. 1802, Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:260).


